PER CURIAM.
Appellant-plaintiff, Supreme Lumber and Millwork Company, appeals a final judgment entered in favor of appellee-defend-ants, Summit Insurance Company of New York and National Indemnity Company, Case Number 75-850; and a final judgment entered in favor of appellee-defend-ant, Parliament Insurance Company, Case Number 75-1004, in an action on an open account to recover damages. We consolidate these plenary appeals for the purposes of disposition.
Upon review of the record on appeal and upon consideration of the briefs and oral argument of counsel for the respective parties, we are of the opinion that the trial court abused its discretion in dismissing with prejudice appellant’s complaint as to appellees, Summit Insurance Company of New York, National Indemnity Company and Parliament Insurance Company, without leave to file an amended complaint.
Accordingly, the final judgments herein appealed are reversed and the cause is remanded, with directions to grant appellant leave to file an amended complaint.
Reversed and remanded, with directions.
CROSS and MAGER, JJ., and KEOUGH, LAWRENCE E., Associate Judge, concur.